PER CURIAM.
In this petition for writ of certiorari, we review a decision of the circuit court sitting in its appellate capacity. In the appeal before it, the circuit court reversed a county court decision which had found valid Tampa City Ordinance 8482-A. In reversing, the circuit court ruled that Ordinance 8482-A, which promulgated Chapter 43A of the Tampa Zoning Code was invalidly enacted because the City failed to comply with the requirements of section 166.-041(3)(c), Florida Statutes (1983). We find that the circuit court did not depart from the essential requirements of law and, accordingly, deny the petition. Combs v. State, 436 So.2d 93 (Fla.1983).
DANAHY, A.C.J., and CAMPBELL and THREADGILL, JJ., concur.